DETAILED ACTION
This action is pursuant to the claims filed on 08/11/2020. Claims 1-5, 9-12, and 15-21 are pending. A first action on the merits of claims 1-5, 9-12, and 15-21 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2020 has been entered.
Claim Objections
Claims 1 and 12 are objected to because of the following informalities: 
Claim 1 line 6; “removeably” should read “removably”. 
Claim 12 line 6; “removeably” should read “removably”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-12, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilforushan (U.S. PGPub No. 2008/0040831) in view of Dibrell (U.S. Patent No. 5,086,629), and in further view of Van Cleve (U.S. Patent No. 4,676,247).
Regarding claim 1, Nilforushan teaches a thermoregulation system (Fig 1) comprising: a thermoregulation device (Fig 8 thermal transfer element 4), the thermoregulation device comprising: a receiver (Fig 8 pouch 8) and a thermogenerator (Fig 7-8, thermal pack 9), the receiver comprising: a first receiver end, a second receiver end, and a receiver channel extending therebetween (Fig 8 and [0059], pouch 8 has first and second ends with a channel between to receive pack 9), wherein the receiver channel is configured to removeably receive the thermogenerator ([0059]); a hook-and-loop fastener configured to selectively close at least one of the first receiver end or the second receiver end ([0059] describes hook and loop fastener); an inner layer comprising a material selected from the group consisting of nylon, polyester, elastane, polytetrafluoroethylene, polypropylene filaments blended with elastomeric fibers and combinations thereof ([0059) pouch comprises polyester fibers on one side), the thermoregulation device is seam locked with a seam that extends around the receiver with the exception at least one of the first receiver end and the second receiver end ([0059] “The two sides of the pouch 8 may be sewn together along three edges, leaving an opening on the fourth edge”, the pouch 8 is seam locked on 3 of the 4 edges); and a garment comprising a plurality of panels configured to selectively receive the thermoregulation device (Fig 1 garment 100 has panels on interior of shirt to receive thermal transfer elements 4; Examiner notes ‘panels’ is being interpreted as the sleeve, abdomen, and chest portions of the interior surface of the garment as shown in Fig 1).
Nilforushan fails to teach wherein the hook-and-loop fastener is a triple fold fastener and the seam being water-tight.
In related thermoregulation prior art, Dibrell teaches a similar device for regulating a body temperature of a wearer comprising a pocket for receiving ice particles or frozen gel packs (Fig 15 envelope 70) wherein the pocket is sealed by folding Velcro strips multiple times (Fig 15-17, Velcro strips 76 and 78; Col 8 lines 19-38) and providing a watertight seal on the seams (Col 7 lns 40-60 describes GoreSeam™ sealing tape disclosed in Col 8 lns 19-38). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hook-and-loop fastener and the seams of the receiver of Nilforushan in view of Dibrell to respectively incorporate a triple fold hook-and-loop fastener on the open end of the receiver and a watertight seam on the remaining ends of the receiver. Doing so would be obvious to one of ordinary skill in the art to yield the expected result of advantageously improving the leakage resistance of the receiver (Col 8 lines 19-38).
Nilforushan fails to teach wherein the receiver comprises an outer layer comprising a nylon that’s chemically coated to provide waterproofing. 
In related thermoregulation system prior art, Van Cleve teaches a similar system (Figs 1-3) wherein a similar receiver comprises an outer layer comprising a nylon that is chemically 
Regarding claims 2-3, in view of the combination of claim 1 above, Nilfuroshan further teaches wherein the thermogenerator comprises a hot pack, wherein the hot pack comprises one of a chemical hot pack and a gel pack ([0060] thermal pack 9 is a hot gel pack).
Regarding claims 4-5, in view of the combination of claim 1 above, Nilfuroshan further teaches wherein the thermogenerator comprises a cold pack, wherein the cold pack comprises one of a chemical cold pack, an ice pack, and a gel pack ([0060] thermal pack 9 is a hot gel pack)
Regarding claim 9, in view of the combination of claim 1 above, Nilforushan further teaches where the plurality of panels comprise a stretchable material ([0055] interior surface 2 of garment is made of nylon, polyester, spandex blend coated with loop material).
Regarding claim 10, in view of the combination of claim 1 above, Nilforushan further teaches where the garment comprises a compression material
Regarding claim 11, in view of the combination of claim 1 above, Nilforushan further teaches where the garment comprises a stretchable material ([0055], garment comprises nylong, polyester, and spandex).
Regarding claim 12, Nilfuroshan teaches (Fig 1) comprising: a thermoregulation device (Fig 8 thermal transfer element 4), the thermoregulation device comprising: a receiver (Fig 8 pouch 8) and a thermogenerator (Fig 7-8, thermal pack 9), the receiver comprising: a first receiver end, a second receiver end, and a receiver channel extending therebetween (Fig 8 and [0059], pouch 8 has first and second ends with a channel between to receive pack 9), wherein the receiver channel is configured to removeably receive the thermogenerator ([0059]); a fastener configured to selectively close at least one of the first receiver end or the second receiver end ([0059] describes hook and loop fastener); an outer layer comprising a material selected from the group consisting of nylon, polyester, elastane, polytetrafluoroethylene, polypropylene filaments blended with elastomeric fibers and combinations thereof ([0059] one side of pouch 8 comprises Thinsulate (polyolefin microfibers and polyester fibers)), and an inner layer comprising a material selected from the group consisting of nylon, polyester, elastane, polytetrafluoroethylene, polypropylene filaments blended with elastomeric fibers and combinations thereof ([0059] the other side of pouch 8 comprises polyester and spandex blend; Examiner notes the side of pouch 8 that is closest to the wearer’s body is the inner layer. The side further from the wearer’s body is the outer layer), and a garment comprising a plurality of panels configured to selectively receive the thermoregulation device (Fig 1 garment 100 has panels on interior of shirt to receive thermal transfer elements 4; Examiner notes ‘panels’ is being interpreted as the sleeve, abdomen, and , the garment comprising nylon and elastane ([0055] garment comprises nylon and spandex (i.e. elastane)).
Nilforushan fails to teach the seam is water tight.
In related thermoregulation prior art, Dibrell teaches a similar device for regulating a body temperature of a wearer comprising a receiver for receiving ice particles or frozen gel packs (Fig 15 envelope 70 with seams 60) wherein the pocket is provided with a watertight seam on the edges of the receiver (Col 7 lns 40-60 describes GoreSeam™ sealing tape discussed in Col 8 lns 19-38). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seams of the receiver of Nilforushan in view of Dibrell to incorporate a watertight seam on the remaining ends of the receiver. Doing so would be obvious to one of ordinary skill in the art to yield the expected result of advantageously improving the leakage resistance of the receiver (Col 8 lines 19-38).
Nilforushan/Dibrell fails to teach wherein the nylon and elastane are chemically coated to provide waterproofing.
I In related thermoregulation system prior art, Van Cleve teaches a similar system (Figs 1-3) wherein a similar receiver comprises an outer layer comprising a nylon that is chemically coated to provide waterproofing and breathability to seal the receiver against water while allowing breathability for moisture to escape (Fig 1 and Col 2 lines 57-61, water repellant material 12 also provides breathability). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the receiver of Nilfuroshan in view of Dibrell and Van Cleve to incorporate an outer layer of the coated nylon taught by Van Cleve outside of the inner layer to provide waterproofing and 
Regarding claim 15, in view of the combination of claim 12 above, Nilfuroshan further teaches wherein the thermogenerator comprises a hot pack ([0060] thermal pack 9 is a hot gel pack).
Regarding claim 16, in view of the combination of claim 12 above, Nilfuroshan further teaches wherein the thermogenerator comprises a cold pack ([0060] thermal pack 9 is a hot gel pack)
Regarding claim 17, in view of the combination of claim 12 above, Nilforushan further teaches wherein the garment is chosen from a shirt and a vest (Fig 1 garment is a shirt).
Regarding claim 18, in view of the combination of claim 12 above, Nilforushan further teaches where the garment comprises a compression material ([0055], garment comprises nylong, polyester, and spandex; also [0058]).
Regarding claim 19, in view of the combination of claim 12 above, Nilforushan further teaches where the garment comprises a stretchable material ([0055], garment comprises nylong, polyester, and spandex).
Regarding claim 20, in view of the combination of claim 12 above, Nilforushan further teaches where the plurality of panels comprise a stretchable material ([0055] interior surface 2 of garment is made of nylon, polyester, spandex blend coated with loop material).
Regarding claim 21, in view of the combination of claim 12 as stated above, Dibrell further teaches a similar device for regulating a body temperature of a wearer comprising a pocket for receiving ice particles or frozen gel packs (Fig 15 envelope 70) wherein the pocket is sealed by folding Velcro strips multiple times (Fig 15-17, Velcro strips 76 and 78; Col 8 lines 19-38). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hook-and-loop fastener of Nilforushan in view of Dibrell to incorporate a triple fold hook-and-loop fastener on the open end of the receiver to arrive at the device of claim 21. Doing so would be obvious to one of ordinary skill in the art to yield the expected result of advantageously improving the leakage resistance of the receiver (Col 8 lines 19-38).
Response to Arguments
Applicant's arguments filed Remarks filed 08/11/2020 have been fully considered but they are not persuasive. 
Regarding independent claim 1, the applicant argues that “none of the reference, alone or in combination, teach or suggest the specific combination of materials to arrive at Applicant’s claimed thermoregulation systems of amended claim 1.” Applicant further argues that the references do not teach, alone or in combination, an outer layer being chemically coated to assist in maintaining waterproofing and breathability, an inner layer comprising a material selected from the group consisting of nylon, polyester, elastane, etc., or the device being seam locked with a seam that extends around the receiver (Pg 7 of Remarks). The applicant further provides remarks directed towards a general allegation that the cited prior art fails to mention a system providing a two layer waterproof and breathable receiver and a seam seal around the receiver (Pg 8 of Remarks).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The applicant 
For the purposes of clarity, paragraph [0059] of Nilforushan discloses a seam seal around the receiver and further discloses an inner layer of the receiver, Van Cleve discloses a waterproof and breathable outer layer comprising a chemically coated nylon (Fig 1 and Col 2l ns 57-61, water repellent material 12), Dibrell discloses a watertight seam seal around a receiver (Col 7 lns 40-60 describes GoreSeam™ sealing tape disclosed in Col 8 lns 19-38). As such, the Examiner maintains the rejection that it would have been obvious to one of ordinary skill in the art to modify the device of Nilforushan in view of Dibrell and Van Cleve to arrive at the device of claim 1. 
Furthermore, the applicant argues on pages 7-8 of the remarks that the cited prior art “would not, and could not, be worn to be submerged in water and still provide heating/cooling as is desired of the presently claimed thermoregulation system of Applicant’s invention.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the device being submerged in water and still providing heating/cooling) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments regarding independent claim 12 and dependent claims 2-5, 9-11, and 15-21 are similar to the arguments of independent claim 1 and therefore are equally unpersuasive for all of the reasons stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                            
/EUN HWA KIM/Primary Examiner, Art Unit 3794